                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   MARY ANN HOLSTON,
   also known as                     1:19-cv-01211-NLH-AMD
   MARY ANN HOLDEN,
                                     OPINION
                Plaintiff,

        v.

   PENNSYLVANIA HIGHER EDUCATION
   ASSISTANCE AGENCY,
   doing business as
   FEDLOAN SERVICING,

                Defendant.


APPEARANCES:

MARY ANN HOLSTON
1 GATESWOOD COURT
BORDENTOWN, NJ 08505

     Plaintiff appearing pro se

JOHN CHRISTOPHER GRUGAN
ELEANOR BRADLEY HUYETT
BALLARD SPAHR ANDREWS & INGERSOLL LLP
1735 MARKET STREET
51ST FLOOR
PHILADELPHIA, PA 19103

     On behalf of Defendant

HILLMAN, District Judge

     This matter concerns tort and consumer fraud claims by

Plaintiff arising out of the Public Service Loan Forgiveness

Program (“PSLF Program”).    Presently before the Court is the

motion of Defendant, Pennsylvania Higher Education Assistance
Agency (“PHEAA”), which services the PSLF Program, to dismiss

Plaintiff’s claims against it.   For the reasons expressed below,

Defendant’s motion will be granted.   Plaintiff will be afforded

twenty days to file an amended complaint.

                            BACKGROUND

     Although not expressly delineated in numbered counts per

se, Plaintiff Mary Ann Holston asserts three claims, one

statutory and two common law torts.   Starting with the last

claim first, the third claim (Docket No. 1-1, Complaint, para

46-51) asserts that in its administration of the PSLF Program,

PHEAA has violated the New Jersey Consumer Fraud Act (“NJCFA”)

N.J.S.A. 56:8-1, et. seq.   The Complaint also claims “tortious

interference with expectancy,” (Docket No. 1-1, Complaint, para

27-38) and negligent misrepresentation (Id. at para 39-45).

     Under the PSLF Program, 20 U.S.C. § 1087e(m), which was

enacted on October 1, 2007, the U.S. Department of Education may

forgive the remaining balance of William D. Ford Federal Direct

Loans (“Direct Loans”) after a borrower satisfies several

requirements, including that the borrower must make 120

qualifying monthly payments under a qualifying repayment plan

while working full-time for a qualifying employer, such as

government and not-for-profit organizations.

     On February 28, 2018, in the Consolidated Appropriations

Act, 2018, Congress provided limited, additional conditions

                                 2
under which a borrower may become eligible for loan forgiveness

under the PSLF Program if some or all of the payments were under

a nonqualifying repayment plan.       The U.S. Department of

Education has referred to this as the Temporary Expanded Public

Service Loan Forgiveness (“TEPSLF”) opportunity.

       Plaintiff claims that she has a qualifying Direct Loan in

the original amount of $62,000 on which she began repayment in

2001.    On February 11, 2008, Plaintiff began working for the

City of New York, which is a qualifying employer, and as of

February 11, 2018, Plaintiff had completed 120 payments.       In

2013, Plaintiff had transferred her loans to PHEAA, which

Plaintiff claims was required in order to become eligible for

the PSLF Program. 1


1   By way of background:

       [The U.S. Department of] Education administers federal
       student aid programs, including the William D. Ford Federal
       Direct Loan (Direct Loan) program, through the Office of
       Federal Student Aid. Only Direct Loans are eligible for
       the TEPSLF and PSLF programs. Under the Direct Loan
       program, Education issues and oversees federal loans
       provided to students and contractors service these loans.
       Education currently contracts with nine loan servicers that
       each handle the billing and other services for a portion of
       the over $1 trillion in outstanding student loans provided
       through the Direct Loan program. These servicers track and
       manage day-to-day servicing activities. Education
       contracts with a single loan servicer to implement PSLF and
       TEPSLF, which includes responding to borrower inquiries,
       reviewing requests for loan forgiveness, and processing
       loan forgiveness for qualifying borrowers. Borrowers
       interested in pursuing loan forgiveness under either PSLF
       or TEPSLF must have their loans transferred to this loan
                                  3
     Plaintiff claims that she filed the application for loan

forgiveness under the PSLF Program, but she was denied on June

23, 2018.    Plaintiff claims that she subsequently applied for

TEPSLF, but that application was denied on November 11, 2018.

     Plaintiff claims that she relied on PHEAA to provide her

with truthful and accurate information about her loan repayment

option, but “PHEAA did not provide proper information about what

repayment plan Plaintiff should be in to qualify for the PSLF or

TEPSLF.”    (Docket No. 1-1 at 6.)       For her 10 years of payments,

Plaintiff was in the graduated repayment plan, rather than an

income-driven repayment plan required by the PSLF Program and

TEPSLF. 2   Plaintiff’s PSLF and TEPSLF applications were denied on

this basis.    Because PHEAA intentionally, negligently, and




     servicer in order to proceed. . . . The Pennsylvania Higher
     Education Assistance Agency’s FedLoan Servicing unit is the
     exclusive servicer for borrowers pursuing TEPSLF and PSLF.

GAO-19-595 Public Service Loan Forgiveness, at 4-5, available at
https://www.gao.gov/assets/710/701157.pdf. Plaintiff alleges in
her complaint that she had believed FedLoan Servicing was a
governmental agency, rather than a private for-profit business
under contract with the U.S. Department of Education.

2 The PSLF Program requires a borrower to have made 120
qualifying payments under an income-driven plan. TEPSLF
requires that for the previous twelve months prior to applying
for TEPSLF, a borrower’s payments must be at least as much as
she would have paid under an income-driven plan. See
https://studentaid.ed.gov/sa/repay-loans/forgiveness-
cancellation/public-service/temporary-expanded-public-service-
loan-forgiveness.


                                     4
fraudulently “gave inaccurate and misleading information about

the repayment plans and eligibility for PSLF” (Id. at 9) over

the course of five years, Plaintiff claims that she has suffered

damages in the amount of the balance of the principal and

interest that should have been forgiven under PSLF and TEPSLF

had she been in the appropriate qualifying repayment plan.

     PHEAA has moved to dismiss Plaintiff’s claims, arguing that

Section 1098g of the Higher Education Act (“HEA”) expressly

preempts Plaintiff’s claims, or otherwise bars them under a

theory of conflict preemption, and there is no private cause of

action under HEA.   PHEAA also contends that Plaintiff’s ultimate

recourse is a claim against the U.S. Department of Education

pursuant to the Administrative Procedures Act, 5 U.S.C. § 702.

PHEAA further argues that Plaintiff’s claims are insufficiently

pleaded and fail to state any cognizable claims.   Plaintiff has

opposed PHEAA’s motion, mainly arguing that the HEA does not

preempt her consumer protection-based state law claims.

Plaintiff also argues that her claims are sufficiently pleaded.

                            DISCUSSION

     A.   Subject matter jurisdiction

     PHEAA removed this action from the Superior Court of New

Jersey, Chancery Division, Burlington County to this Court

pursuant to 28 U.S.C. § 1442.   PHEAA services student loans

issued by the federal government under the William D. Ford

                                 5
Direct Loan Program, 20 U.S.C. § 1087a et seq., and under the

Federal Family Education Loan Program, 20 U.S.C. § 1071 et seq.

PHEAA also administers the Public Service Loan Forgiveness

Program.   It is therefore a “federal officer” under 28 U.S.C. §

1442(a)(1), which provides for removal of any “civil action . .

. against or directed to . . . any officer (or any person acting

under that officer) of the United States or of any agency

thereof, in an official or individual capacity, for or relating

to any act under color of such office . . . .” 3

     B.    Standard for Motion to Dismiss

     When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).   It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is


3 PHEAA also bases this Court’s subject matter jurisdiction under
28 U.S.C. § 1331 because it contends that Plaintiff’s state law
claims raise a federal issue. See Gunn v. Minton, 568 U.S. 251,
258 (2013) (explaining that a district court possesses federal
jurisdiction over a state-law claim when a federal issue is “(1)
necessarily raised, (2) actually disputed, (3) substantial, and
(4) capable of resolution in federal court without disrupting
the federal-state balance approved by Congress.”). In light of
the independent grounds for federal question jurisdiction set
forth above, the Court need not address this contention.
                                 6
entitled to relief.”   Fed. R. Civ. P. 8(a)(2).

     “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”   Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          To determine the sufficiency of a complaint, a
     court must take three steps.    First, the court must
     “tak[e] note of the elements a plaintiff must plead to
     state a claim.”    Second, the court should identify
     allegations that, “because they are no more than
     conclusions, are not entitled to the assumption of
     truth.” Third, “whe[n] there are well-pleaded factual
     allegations, a court should assume their veracity and
     then determine whether they plausibly give rise to an
     entitlement for relief.”

Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (alterations

in original) (citations omitted) (quoting Ashcroft v. Iqbal, 556

U.S. 662, 664, 675, 679 (2009)).

     A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”


                                   7
Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).     “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

facts to state a claim to relief that is plausible on its

face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

     A court in reviewing a Rule 12(b)(6) motion must only

consider the facts alleged in the pleadings, the documents

attached thereto as exhibits, and matters of judicial notice.

S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

181 F.3d 410, 426 (3d Cir. 1999).     A court may consider,

however, “an undisputedly authentic document that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiff’s

claims are based on the document.”     Pension Benefit Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

1993).    If any other matters outside the pleadings are presented

to the court, and the court does not exclude those matters, a

Rule 12(b)(6) motion will be treated as a summary judgment

motion pursuant to Rule 56.   Fed. R. Civ. P. 12(b).

                                  8
     C.    Analysis

     In order to determine whether Plaintiff’s state law claims

are preempted under the HEA, the Court must assess in the first

instance whether Plaintiff has pleaded cognizable state law

claims.   The Court finds that Plaintiff’s state law claims are

not properly pleaded, and the Court therefore does not need to

determine at this stage whether they are preempted. 4

     The Complaint in this matter is sparsely and inartfully

pled, lacking in both factual specificity and legal clarity.    In

her first count, Plaintiff claims that “PHEAA was late in

telling Plaintiff that she was not making qualifying payments,”

“PHEAA knew of the statutorily created expectancy of Plaintiff

and other similarly situated that the balance of the interest

and principal due on their eligible federal loans would be

cancelled after 120 PSLF-qualifying payments,” and “absent

PHEAA’s lack of information regarding their statutory created




4“Article VI of the Constitution provides that the laws of the
United States ‘shall be the supreme Law of the Land; ... any
Thing in the Constitution or Laws of any state to the Contrary
notwithstanding.’ Art. VI, cl. 2. Thus, since our decision in
M'Culloch v. Maryland, 17 U.S. (4 Wheat.) 316, 427, 4 L.Ed. 579
(1819), it has been settled that state law that conflicts with
federal law is ‘without effect.’” Cipollone v. Liggett Group,
Inc., 505 U.S. 504, 516 (1992). “Under the Supremacy Clause,
federal law may supersede state law in several different ways,”
and over the years, the Supreme Court has recognized three types
of preemption: express preemption, implied conflict preemption,
and field preemption. Hillsborough County, Fla., v. Automated
Med. Labs., Inc., 471 U.S. 707, 713 (1985).
                                 9
expectancy, the balance of the interest and principal due on her

eligible federal loan would be cancelled” pursuant to the

“College Cost of Reduction and Access Act” and the “Consolidate

Appropriations Act of 2018.”   (Docket No. 1-1 at 7-8.)

     As noted by PHEAA, Plaintiff’s claim for “tortious

interference with statutory created expectancy” does not exist

under New Jersey law, and Plaintiff’s opposition to PHEAA’s

motion does not argue otherwise.     The most obvious way to

construe this Count is a claim that PHEAA had a duty (“statutory

created expectancy”) to disclose to Plaintiff that her payment

plan did not qualify for forgiveness and negligently (or

intentionally) failed to disclose that information to Plaintiff

(“Plaintiff is reasonably certain, absent PHEAA’s lack of

information . . . .”).   That, however, is a generous reading,

and Plaintiff’s pro se status notwithstanding, the Court should

not have to speculate about the nature of Plaintiff’s claims.

     As set forth below there are material differences between

omissions cases, misrepresentation cases, and claims based on

fraud.   If Plaintiff wishes to assert a claim in Count One based

on material omissions - that Plaintiff had a duty to disclose to

her that she did not qualify for forgiveness at any time before

that disclosure was made and failed to do so - she should state

so clearly and plainly as the rules require.     She should also

plead whether such an omission was intentional or negligent and,

                                10
if both, to do so in separate counts.

     Plaintiff’s second (“Negligent Misrepresentation”) and

third (“NJCFA”) counts fare a little better in that they are

cognizable claims.      But at the end of the day are also legally

deficient.    Each of these Counts center on affirmative

statements.      In both Plaintiff’s negligent misrepresentation

count and her count under the NJCFA, Plaintiff alleges that

PHEAA intentionally and repeatedly gave inaccurate and

misleading information about the repayment plans and her

eligibility for the PSLF Program, which caused her to lose out

on the forgiveness of the balance of the outstanding principal

and interest on her Direct Loan as of February 11, 2018.      So far

so good.

     As for the second claim, under New Jersey law, negligent

misrepresentation is (1) an incorrect statement, (2) negligently

made and (3) justifiably relied on, and (4) may be the basis for

recovery of damages for economic loss sustained as a consequence

of that reliance. Kaufman v. i-Stat Corp., 165 N.J. 94, 754 A.2d

1188, 1196 (2000).      “Because negligent misrepresentation does

not require scienter as an element, it is easier to prove than

fraud.”    Id.

     In contrast, a claim under NJCFA (the third claim) must

meet the Federal Civil Procedure Rule 9(b) heightened pleading

standard.    Frederico v. Home Depot, 507 F.3d 188, 202-03 (3d

                                   11
Cir. 2007).    To satisfy this standard, the plaintiff must “plead

the date, time, and place of the alleged fraud, or otherwise

inject precision into the allegations by some alternative

means,” so that the defendant is placed on notice of the precise

misconduct with which it is charged.      In re Riddell Concussion

Reduction Litig., 77 F. Supp. 3d 422, 433 (D.N.J. 2015).

     The NJCFA imposes liability on any person who uses: “any

unconscionable commercial practice, deception, fraud, false

pretense, false promise, misrepresentation, or the knowing,

concealment, suppression, or omission of any material fact with

intent that others rely upon such concealment, suppression or

omission.”    N.J.S.A. 56:8–2.   Unlawful conduct falls into three

general categories: affirmative acts, knowing omissions, and

violation of regulations.     Chaudhri v. Lumileds LLC, 2018 WL

6322623, at *6 (D.N.J. 2018) (citing N.J.S.A. 56:8-2, 56:8-4).

An affirmative misrepresentation under the NJCFA is “one which

is material to the transaction and which is a statement of fact,

found to be false, made to induce the buyer to make the

purchase.”    Id.   (citation omitted).   “Unlike common law fraud,

the NJCFA does not require proof of reliance.”      Id. (quoting

Marcus v. BMW of N. Am., LLC, 687 F.3d 583, 606 (3d Cir. 2012)).

Additionally, “[w]hen the alleged consumer-fraud violation

consists of an affirmative act, intent is not an essential

element and the plaintiff need not prove that the defendant

                                  12
intended to commit an unlawful act.”   Cox v. Sears Roebuck &

Co., 647 A.2d 454, 462 (N.J. 1994).

     A plaintiff asserting a NJCFA claim based on an omission

must demonstrate that the defendant “‘(1) knowingly concealed

(2) a material fact (3) with the intention that plaintiff rely

upon the concealment.’”   Galo Coba v. Ford Motor Company, 932

F.3d 114, 124 (3d Cir. 2019) (quoting Judge v. Blackfin Yacht

Corp., 815 A.2d 537, 541 (N.J. Super. Ct. App. Div. 2003))

(citing N.J.S.A. 56:8-2).   “Where a plaintiff's theory is based

on a knowing omission, the plaintiff must show that the

defendant acted with knowledge, and intent is an essential

element of the fraud.”    Cameron v. South Jersey Pubs, Inc., ---

A.3d ---, 2019 WL 3022352, at *10 (N.J. Super. Ct. Appl Div.

July 11, 2019) (citations omitted).

     The crux of Plaintiff’s claims against PHEAA is that when

she transferred her loans to PHEAA in 2013, which was five years

before she could have been eligible for the PSLF Program, “PHEAA

did not provide proper information about what repayment plan

Plaintiff should be in to qualify for the PSLF or TEPSLF[]”.

(Docket No. 1-1 at 6.)    As for Count Two, Plaintiff supplements

this general allegation of misrepresentation with a single

paragraph (Docket No. 1-1, para. 41) which merely states in

conclusory fashion that “PHEAA gave inaccurate and misleading

information about repayment plans and eligibility for PSLF.”

                                 13
Id.   This legal conclusion is unsupported by any facts alleging

what was said, when, by what mode of communication, and how the

statement or statements was or were misleading.    These barebones

allegations are insufficient to state a cognizable negligent

misrepresentation claim.

      Plaintiff has not alleged any facts regarding her

communications with PHEAA about her eligibility for the PSLF

Program. 5   To the extent her negligent misrepresentation claim and

her claim under the NJCFA allege an affirmative misrepresentation,

Plaintiff has not pleaded what misrepresentation PHEAA made to

Plaintiff.    If Plaintiff fails to assert sufficient facts to

assert a negligence claim it follows that her NJCFA claim, which

has a heightened pleading standard, must fail as well.

Plaintiff’s NJCFA claim fails to meet both the Rule 8

Twombly/Iqbal pleading standard and the Rule 9(b) heightened

pleading standard required to state a viable NJCFA claim based on

affirmative misrepresentations.

      If Plaintiff intended to assert an “omission” claim under

the NJCFA, as set forth above Plaintiff must plead facts to




5 Plaintiff alleges in her complaint that she has a qualifying
Direct Loan and is employed by a qualifying employer, which the
Court accepts as true for the purposes of resolving PHEAA’s
motion to dismiss. Plaintiff attaches to her opposition brief
various documents that show PHEAA/FedLoan Servicing determined
that Plaintiff had met those two elements of the PSLF Program.
(Docket No. 13-4.)
                                  14
suggest that PHEAA knowingly and intentionally withheld material

information from Plaintiff with an intent to deceive.    The

current allegations in the third claim – that PHEAA did not

review her prior payment record (Docket No. 1-1 at 50) and an

unspecific allegation of being “‘misled” (Docket No. 1-1 at 51)

fail to meet that standard.

     The Court recognizes Plaintiff’s frustration with the PSLF

Program and TEPSLF, and notes that Plaintiff’s alleged

experience may be similar to others.   Despite what may be valid

concerns with the PSLF Program and TEPSLF, 6 Plaintiff’s current


6 See generally, Public Service Loan Forgiveness, Improving the
Temporary Expanded Process Could Help Reduce Borrower Confusion,
GAO-19-595, United States Government Accountability Office,
Sept. 5, 2019, available at https://www.gao.gov/assets/
710/701157.pdf. In its report, GAO noted:

     In the context of high denial rates in the PSLF
     program and evidence that some borrowers were being
     misinformed by loan servicers about which repayment
     plans would qualify for PSLF, Congress appropriated
     $4.6 million for Education to conduct outreach on PSLF
     and TEPSLF. The legislation called for this outreach
     to be targeted to, among others, borrowers who would
     qualify for PSLF loan forgiveness except that they
     have made some or all of their payments through plans
     that do not qualify.

Id. at 5-6. This lack of information has apparently led to high
denial loan forgiveness rates as alleged in the Complaint
(Docket No. 1-1, para. 9):

     From May 2018 through May 2019, about 40,000 borrowers
     submitted TEPSLF requests for loan forgiveness and
     Education has approved or denied about 54,000 separate
     TEPSLF requests. Education has approved 1 percent
     (661) and denied 99 percent (53,523) of these
                                15
complaint fails to meet basic pleading standards even accounting

for Plaintiff’s pro se status.    Because Plaintiff’s complaint

fails to state any viable claims in its present form, it must be

dismissed.

       In her opposition to Defendant’s motion, Plaintiff has

requested leave to file an amended complaint, but she has not

filed a corresponding motion pursuant to Federal Civil Procedure

Rule 15(a)(2) 7 and Local Civil Rule 15.1. 8   The Court is not



       requests, according to the most recent data from the
       TEPSLF loan servicer.

Id. at 11.

7   Fed. R. Civ. P. 15(a) provides in relevant part:

       (a) Amendments Before Trial.

            (1) Amending as a Matter of Course. A party may amend
            its pleading once as a matter of course within:

                 (A) 21 days after serving it, or

                 (B) if the pleading is one to which a responsive
                 pleading is required, 21 days after service of a
                 responsive pleading or 21 days after service of a
                 motion under Rule 12(b), (e), or (f), whichever
                 is earlier.

            (2) Other Amendments. In all other cases, a party may
            amend its pleading only with the opposing party's
            written consent or the court's leave. The court should
            freely give leave when justice so requires.

8   L. Civ. R. 15.1(a) provides in relevant part:

       [A] party who seeks leave to amend a pleading shall do so
       by motion, which shall state whether such motion is
       opposed, and shall attach to the motion:
                                  16
obligated to afford a plaintiff the opportunity to amend her

complaint, either sua sponte or following the dismissal of the

complaint pursuant to a motion to dismiss, if the plaintiff’s

claims do not assert civil rights violations, which are not

present here.   Fletcher Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007).

     However, because of the possibility Plaintiff may amend her

complaint to assert plausible claims, 9   the Court will afford




          (1)   a copy of the proposed amended pleading; and

          (2) a form of the amended pleading that shall
          indicate in what respect(s) it differs from the
          pleading which it proposes to amend, by bracketing or
          striking through materials to be deleted and
          underlining materials to be added.

9 Several cases have mounted challenges to the PSLF Program and
TEPSLF by asserting claims against the U.S. Department of
Education and loan servicers, and those claims have proceeded
past the motion to dismiss stage, or have been successful on the
merits. See e.g., Pennsylvania v. Navient Corporation, 354 F.
Supp. 3d 529, 562 (M.D. Pa. 2018) (denying the federal loan
servicer’s motion to dismiss the Commonwealth’s consumer fraud
claims that the loan servicer affirmatively steered borrowers
facing long-term financial hardship into forbearance rather than
exploring more appropriate income-driven options, which would
qualify certain borrowers for the PSLF Program, finding that the
Commonwealth’s consumer fraud claims were not only about failing
to disclose pertinent, material information to borrowers, but
that they alleged steering borrowers into forbearance and
misrepresenting the suitability of repayment options); American
Bar Association v. United States Department of Education, 370 F.
Supp. 3d 1, 15 (D.D.C. 2019) (suit against the U.S. Department
of Education claiming Plaintiff relied on the representations of
the Department, through its contracted administrator FedLoan
Servicing, that their employees qualified under the PSLF Program
when they accepted their employment, only to later be rejected
                                17
Plaintiff twenty days to file an amended complaint if she can do

so consistent with the analysis set forth in this Opinion.

     An appropriate Order will be entered.



Date: September 30, 2019              s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




for loan forgiveness under the PSLF Program because the
Department, through FedLoan Servicing, determined that their
employers were not actually qualifying under PSLF).
                               18
